Citation Nr: 9929571	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran served from January 1957 to July 1959, with two 
years, one month, and 3 days of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which held that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder.


REMAND

In his September 1993 claim, the veteran asserted that he 
served with an Army Reserve unit in Yuba City, California, 
from September 1959 to June 1960, and that he received a 
medical discharge in 1960 from the Army Reserve.  He also 
reported that he had received psychiatric treatment at the 
following locations: DeWitt State Hospital, Auburn, 
California, 1960; Modesto State Hospital, Modesto, 
California, 1962; and Long Beach VA Medical Center, Long 
Beach, California, 1993.  In prior statements, he reported 
having received treatment for his psychiatric disorder at 
other facilities.  With regard to the Modesto State Hospital, 
the RO requested records of the Modesto City Hospital.  It is 
unclear whether the Modesto City Hospital was in fact the 
hospital where the veteran was treated.  In any event, the 
Modesto City Hospital records are held at the Doctors Medical 
Center in Modesto, California, which advised the RO that it 
was unable to provide any medical records regarding treatment 
of the veteran because it needed his birthday to do a search.  
It does not appear that the RO provided that information.  As 
to the nature of the veteran's alleged medical discharge from 
the Army Reserve, he asserted in his January 1996 VA Form 9 
that the discharge was due to a schizophrenic disorder.  In 
September 1997, the RO sent a letter to the veteran asking 
for his assistance with regard to obtaining Army Reserve 
medical records; he did not provide the requested 
information.  Nevertheless, the Board concludes that an 
attempt should be made to obtain necessary evidence from the 
service department or the National Personnel Records Center, 
rather than from a reserve unit to which the veteran may have 
belonged 40 years ago.  
 
As the veteran's application to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
appears may be incomplete (See 38 U.S.C.A. § 5103 (West 
1991); Graves v. Brown, 8 Vet. App. 522 (1996) the case is 
REMANDED to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide copies of any service discharge 
documents showing that he was discharged 
from the Army Reserve due to a 
psychiatric disorder and the date of his 
discharge.  The RO also should request 
the veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC) and should make an 
additional attempt to find any Army 
Reserve medical records.  Any records 
pertaining to disciplinary action and any 
mental status examination that might have 
been given in conjunction therewith 
should also be obtained.  The RO should 
specifically obtain verification from the 
NPRC or the Army of the date and nature 
of the veteran's discharge from the Army 
Reserve.  The RO must document all 
efforts in this regard.  

3.  The RO should provide the veteran/s 
birthdate to the Doctors Medical Center, 
as requested by that facility, in an 
attempt to obtain the veteran's Modesto 
City Hospital records.  The RO also 
should clarify on the record whether 
there is (or was) a Modesto State 
Hospital and, if so, whether the veteran 
was treated there for psychiatric 
problems within a few years after his 
active service.  Any Modesto State 
Hospital psychiatric records pertaining 
to the veteran should be obtained.  The 
RO should also request any records 
pertaining to the veteran from the DeWitt 
State Hospital in Auburn, California, 
where the veteran claims to have been 
treated for a psychiatric disorder in 
about 1960.  The RO also should attempt 
to obtain the veteran's records from the 
Rio Piedras State Hospital in Rio Piedra, 
where he claims to have been hospitalized 
in about 1967, and from the Long Beach, 
California, VA Medical Center.  

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the case and 
evaluate the veteran's claim under a 
broad interpretation of the applicable 
regulations and Court decisions, 
including Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  If the claim is 
reopened it must be considered on all 
evidence of record, with a determination 
made as to whether it is well grounded.  
If it is well grounded any additional 
development, such as obtaining a medical 
opinion, if indicated, should be 
accomplished.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


